EXHIBIT 10.1

 

8,000 UNITS of

 

AIRBORNE WIRELESS NETWORK

 

UNDERWRITING AGREEMENT

May 23, 2018

 

Maxim Group LLC

As the Representative of the

Several underwriters, if any, named in Schedule I hereto

c/o Maxim Group LLC

Investment Banking

405 Lexington Avenue, 2nd Fl.

New York, NY 10174

(212) 895-3511

 

Ladies and Gentlemen:

 

The undersigned, AIRBORNE WIRELESS NETWORK, a company incorporated under the
laws of Nevada (collectively with its subsidiaries and affiliates, including,
without limitation, all entities disclosed or described in the Registration
Statement as being subsidiaries or affiliates of AIRBORNE WIRELESS NETWORK, the
“Company”), hereby confirms its agreement (this “Agreement”) with the several
underwriters (such underwriters, including the Representative (as defined
below), the “Underwriters” and each an “Underwriter”) named in Schedule I hereto
for which MAXIM GROUP LLC is acting as representative to the several
Underwriters (the “Representative” and if there are no Underwriters other than
the Representative, references to multiple Underwriters shall be disregarded and
the term Representative as used herein shall have the same meaning as
Underwriter) for the purchase and sale of an aggregate of 8,000 Closing Units
consisting of one share of the Company’s Series A Convertible Preferred Stock,
one Series 1 Warrant to purchase one share of Series A Convertible Preferred
Stock, one Series 2 Warrant to purchase one share of Series A Convertible
Preferred Stock and one Series 3 Warrant to purchase one Share of Series A
Convertible Preferred Stock.

 

It is understood that the several Underwriters are to make a public offering of
the Units as soon as the Representative deems it advisable to do so. The Units
are to be initially offered to the public at the public offering price set forth
in the Prospectus. The Representative may from time to time thereafter change
the public offering price and other selling terms.

 

It is further understood that you will act as the Representative for the
Underwriters in the offering and sale of the Closing Units in accordance with
this Agreement.

 

 

   



 

DEFINITIONS

 

1.1            Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(k).

 

“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with such Person as such terms are used in and construed
under Rule 405 under the Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Designation” means the Certificate of Designation of the
Preferred Stock, as filed with the Secretary of the State of Nevada.

 

“Closing” means the closing of the purchase and sale of the Closing Units
pursuant to Section 2.1.

 

“Closing Date” means the hour and the date of delivery and payment for the
Closing Units which shall occur at 10:00 a.m. (New York City time) on the second
(third, if the pricing occurs after 4:30 pm Eastern time on any given day)
Trading Day following the date hereof or at such earlier time as shall be agreed
upon by the Representative and the Company.

 

“Closing Purchase Price” shall have the meaning ascribed to such term in Section
2.1(b), which aggregate purchase price shall be net of underwriting discounts
and commissions.

 

“Closing Shares” shall have the meaning ascribed to such term in Section
2.1(a)(i).

 

“Closing Warrants” shall have the meaning ascribed to such term in Section
2.1(a)(ii).

 

“Combined Purchase Price” shall have the meaning ascribed to such term in
Section 2.1(b).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

  2

   



 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Auditor” means Pritchett, Siler & Hardy, P.C., with offices located at
1438 N. Highway 89, Suite 120, Farmington, Utah 84025.

 

“Company Counsel” means McGuireWoods LLP, with offices located at 1251 Avenue of
the Americas, 20th Floor, New York, New York 10020.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Effective Date” means the date and time as of which the Registration Statement,
or the most recent post-effective amendment thereto, became effective, or is
deemed to have become effective by the Commission, in accordance with the rules
and regulations under the Securities Act.

 

“EGS” means Ellenoff Grossman & Schole LLP, with offices located at 1345 Avenue
of the Americas, New York, New York 10105.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Execution Date” shall mean the date on which the parties execute and enter into
this Agreement.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or Common
Stock Equivalents to employees, officers or directors of the Company pursuant to
any stock or option plan or agreement duly adopted for such purpose by the Board
of Directors, (b) securities upon the exercise or exchange of or conversion of
any Securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities, and (c) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that any such issuance shall only be to a Person (or to
the equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 

  3

   



 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(i).

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction, excluding the non-dilution
rights held by Air Lease Corporation and Jet Midwest Group, LLC, as described in
the Prospectus, the Registration Statement and the SEC Reports.

 

“Lock-Up Agreements” means the lock-up agreements that are delivered on the date
hereof by each of the Company’s officers and directors, in the form of Exhibit A
attached hereto.

 

“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.

 

“Offering” shall have the meaning ascribed to such term in Section 2.1(c).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” means the Series A Convertible Preferred Stock of the Company,
par value $0.001 per share.

 

“Preferred Stock Conversion Shares” means shares of Common Stock issuable upon
conversion of the Closing Shares and the Warrant Shares.

 

“Preliminary Prospectus” shall have the meaning ascribed to such term in Section
3.1(f).

 

  4

   



 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” shall have the meaning ascribed to such term in Section 3.1(f).

 

“Prospectus Supplement” means, if any, any supplement to the Prospectus
complying with Rule 424(b) of the Securities Act that is filed with the
Commission.

 

“Registration Statement” shall have the meaning ascribed to such term in Section
3.1(f).

 

“Representative Warrants” shall have the meaning ascribed to such term in
Section 4.6(e).

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(i).

 

“Securities” means the Closing Units, Preferred Stock Conversion Shares, and the
Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series 1 Warrants” means the Series 1 Warrants delivered to the Underwriters in
accordance with Section 2.1(a)(ii), which shall be exercisable immediately and
have a term of exercise equal to 90 days, in the form as attached to the Warrant
Agreement.

 

“Series 2 Warrants” means the Series 2 Warrants delivered to the Underwriters in
accordance with Section 2.1(a)(ii), which shall be exercisable immediately and
have a term of exercise equal to 6 months, in the form as attached to the
Warrant Agreement.

 

“Series 3 Warrants” means the Series 3 Warrants delivered to the Underwriters in
accordance with Section 2.1(a)(ii), which shall be exercisable immediately and
have a term of exercise equal to 12 months, in the form as attached to the
Warrant Agreement.

 

“Share Purchase Price” shall have the meaning ascribed to such term in Section
2.1(b).

 

“Shares” means, collectively, the shares of Preferred Stock delivered to the
Underwriters in accordance with Section 2.1(a)(i).

 

  5

   



 

“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary and variable interest entity of
the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the over-the-counter markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Certificate of Designation of
the Preferred Stock, the Warrants, the Warrant Agreement, the Lock-Up
Agreements, and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

 

“Transfer Agent” means Columbia Stock Transfer, with offices located at 1869 E.
Seltice Way, Suite 292, Post Falls, Idaho 83854, and any successor transfer
agent of the Company.

 

“Units” means the Closing Units, each Unit representing one share of the
Company’s Series A Convertible Preferred Stock, one Series 1 Warrant to purchase
one share of Series A Convertible Preferred Stock, one Series 2 Warrant to
purchase one share of Series A Convertible Preferred Stock and one Series 3
Warrant to purchase one share of Series A Convertible Preferred Stock.

 

“Warrants” means, collectively, the Series 1 Warrants, Series 2 Warrants and
Series 3 Warrants delivered to the Underwriters in accordance with Section
2.1(a)(ii).

 

“Warrant Agent” means Columbia Stock Transfer Company, with offices located at
1869 E. Seltice Way, Suite 292, Post Falls, Idaho 83854, and any successor
warrant agent of the Company.

 

“Warrant Agreement” means the agreement that the Company entered into with the
Warrant Agent, effective May 23, 2018, pursuant to which the Warrant Agent will
act as the Company’s warrant agent for the Warrants, in the form of Exhibit B
attached hereto.

 

“Warrant Purchase Price” shall have the meaning ascribed to such term in Section
2.1(b).

 

“Warrant Shares” means the shares of Preferred Stock issuable upon exercise of
the Closing Warrants.

 

  6

   



 

ARTICLE II.  

PURCHASE AND SALE

 

2.1            Closing.

 

(a)    Upon the terms and subject to the conditions set forth herein, the
Company agrees to sell in the aggregate 8,000 Units with each Unit representing
one share of Preferred Stock and Warrants to purchase [·] shares of Common
Stock, and each Underwriter agrees to purchase, severally and not jointly, at
the Closing, the number of Units (the “Closing Units”) set forth opposite the
name of such Underwriter on Schedule I hereof which shall consist of:

 

(i)      the number of shares of Preferred Stock (the “Closing Shares”) set
forth opposite the name of such Underwriter on Schedule I hereof; and

 

(ii)     Warrants to purchase up to the number of shares of Common Stock set
forth opposite the name of such Underwriter on Schedule I hereof (the “Closing
Warrants”), which Closing Warrants shall have an exercise price of $1,000.00,
subject to adjustment as provided therein.

 

(b)     The aggregate purchase price for the Closing Units shall equal the
amount set forth opposite the name of such Underwriter on Schedule I hereto (the
“Closing Purchase Price”). The combined purchase price for one Unit consisting
of one Share and Warrants to purchase Warrant Shares shall be $1,000.00 (the
“Combined Purchase Price”) which shall be allocated as $1,000.00 per Share (the
“Share Purchase Price”), $0.000001 per Series 1 Warrant (the “Series 1 Warrant
Purchase Price”), $0.000001 per Series 2 Warrant (the “Series 2 Warrant Purchase
Price”) and $0.000001 per Series 3 Warrant (the “Series 3 Warrant Purchase
Price”); and

 

(c)     On the Closing Date, each Underwriter shall deliver or cause to be
delivered to the Company, via wire transfer, immediately available funds equal
to such Underwriter’s Closing Purchase Price and the Company shall deliver to,
or as directed by, such Underwriter its respective Closing Shares and Closing
Warrants and the Company shall deliver the other items required pursuant to
Section 2.3 deliverable at the Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.3 and 2.4, the Closing shall occur at the
offices of EGS or such other location (including remotely by facsimile or other
electronic transmission) as the Company and Representative shall mutually agree.
The Units are to be offered initially to the public at the offering price set
forth on the cover page of the Prospectus (the “Offering”).

 

2.2            Intentionally Omitted.

 

2.3            Deliveries. The Company shall deliver or cause to be delivered to
each Underwriter (if applicable) the following:

 

(i)     On the Closing Date, the Closing Shares which shares shall be delivered
via The Depository Trust Company Deposit or Withdrawal at Custodian system for
the accounts of the several Underwriters;

 

  7

   



 

(ii)     On the Closing Date, the Closing Warrants via the Depository Trust
Company Deposit or Withdrawal at Custodian system for the accounts of the
several Underwriters;

 

(iii)    On the Closing Date, the favorable written opinions, in each case in
form satisfactory to the Representatives and Underwriters’ counsel (and all such
cases, including customary negative assurance language), of Company Counsel,
dated as of the Closing Date and addressed to the Underwriters, including,
without limitation, a negative assurance;

 

(iv)    On the Closing Date, the duly executed and delivered Chief Financial
Officer’s Certificate, addressed to the Underwriters and in form and substance
satisfactory to the Representative;

 

(v)     On the Closing Date, the duly executed and delivered officer’s
certificate relating to the Company’s intellectual property, addressed to the
Underwriters and inform and substance satisfactory to the Representative;

 

(vi)    Contemporaneously herewith, a cold comfort letter, addressed to the
Underwriters and in form and substance satisfactory in all respects to the
Representative from the Company Auditor dated, respectively, as of the date of
this Agreement and a bring-down letter dated as of the Closing Date;

 

(vii)   On the Closing Date, a duly executed and delivered Officer’s
Certificate, substantially in the form required by Exhibit C attached hereto;

 

(viii)  On the Closing Date, a duly executed and delivered Secretary’s
Certificate, substantially in the form required by Exhibit D attached hereto;

 

(ix)     On the Closing Date, a duly executed and delivered a warrant agreement
(the “Warrant Agreement”) by and between the Company and the Warrant Agent.

 

(x)      Contemporaneously herewith, the duly executed and delivered Lock-Up
Agreements;

 

(xi)     Contemporaneously herewith, the duly executed and delivered Officer’s
Certificate regarding the Company’s regulatory matters in the form agreed to by
the parties signatory hereto; and

 

(xii)    Such other certificates, opinions or documents as the Underwriters and
Underwriters’ Counsel may have reasonably requested.

 

2.4            Closing Conditions. The respective obligations of each
Underwriter hereunder in connection with the Closing are subject to the
following conditions being met:

 

(i)      the accuracy in all material respects when made and on the date in
question (other than representations and warranties of the Company already
qualified by materiality, which shall be true and correct in all respects) of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);

 

  8

   



 

(ii)     all obligations, covenants and agreements of the Company required to be
performed at or prior to the date in question shall have been performed;

 

(iii)    the delivery by the Company of the items set forth in Section 2.3 of
this Agreement;

 

(iv)    the Registration Statement shall be effective on the date of this
Agreement and at the Closing Date, no stop order suspending the effectiveness of
the Registration Statement shall have been issued and no proceedings for that
purpose shall have been instituted or shall be pending or contemplated by the
Commission and any request on the part of the Commission for additional
information shall have been complied with to the reasonable satisfaction of the
Representative;

 

(v)     by the Execution Date the Underwriters shall have received a notice of
no objections from FINRA as to the amount of compensation allowable or payable
to and the terms and arrangements for acting as the Underwriters as described in
the Registration Statement; and

 

(vi)    prior to and on the Closing Date, since the Execution Date: (i) there
shall have been no material adverse change or development involving a
prospective material adverse change in the condition or prospects or the
business activities, financial or otherwise, of the Company from the latest
dates as of which such condition is set forth in the Registration Statement and
Prospectus; (ii) no action suit or proceeding, at law or in equity, shall have
been pending or threatened in writing against the Company or any Affiliate of
the Company before or by any court or federal or state commission, board or
other administrative agency wherein an unfavorable decision, ruling or finding
may materially adversely affect the business, operations, prospects or financial
condition or income of the Company, except as set forth in the Registration
Statement and Prospectus; (iii) no stop order shall have been issued under the
Securities Act and no proceedings therefor shall have been initiated or
threatened by the Commission; (iv) the Company has not incurred any material
liabilities or obligations, direct or contingent, nor has it entered into any
material transactions not in the ordinary course of business, other than
pursuant to this Agreement and the transactions referred to herein, except as
disclosed in the Registration Statement, the Prospectus or the SEC Reports; (v)
the Company has not paid or declared any dividends or other distributions of any
kind on any class of its capital stock; (vi) the Company has not altered its
method of accounting; and (vii) the Registration Statement and the Prospectus
and any amendments or supplements thereto shall contain all material statements
which are required to be stated therein in accordance with the Securities Act
and the rules and regulations thereunder and shall comply as to form in all
material respects to the requirements of the Securities Act and the rules and
regulations thereunder, and neither the Registration Statement nor the
Prospectus nor any amendment or supplement thereto shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

  9

   



 

If any of the conditions specified in this Section 2.4 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Representatives or to
Underwriters’ Counsel pursuant to this Section 2.4 shall not be reasonably
satisfactory in form and substance to the Representatives and to Underwriters’
Counsel, all obligations of the Underwriters hereunder may be cancelled by the
Representatives at, or at any time prior to, the consummation of the Closing.
Notice of such cancellation shall be given to the Company in writing or orally.
Any such oral notice shall be confirmed promptly thereafter in writing.

 

ARTICLE III.  

REPRESENTATIONS AND WARRANTIES

 

3.1            Representations and Warranties of the Company. Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company represents and warrants to the Underwriters as of the
Execution Date, as of the Closing Date, as follows:

 

(a)     Subsidiaries. The Company has no Subsidiaries. All other references to
the Subsidiaries or any of them in the Transaction Documents shall be
disregarded.

 

(b)     Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and each of the other
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which the Company is a party
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

  10

   



 

(d)     No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company, or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

(e)     Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filing with the Commission of the Prospectus and the declaration
of effectiveness of the Registration Statement by the Commission and (ii) such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).

 

(f)      Registration Statement. The Company has filed with the Commission the
Registration Statement, including any related Preliminary Prospectus or
Prospectuses, for the registration of the Offering under the Securities Act,
which Registration Statement has been prepared by the Company in conformity with
the requirements of the Securities Act and the rules and regulations of the
Commission under the Securities Act and was declared effective under the
Securities Act. Copies of such registration statement and of each amendment
thereto, if any, including the related preliminary prospectuses, heretofore
filed by the Company with the Commission have been made available to the
Underwriters. The term “Registration Statement” means the registration statement
on Form S-1 (Commission file number 333-220295), as amended, as of the relevant
Effective Date, including financial statements, all exhibits and any information
deemed to be included or incorporated by reference therein, including any
information deemed to be included pursuant to Rule 430A or Rule 430B of the
Securities Act and the rules and regulations thereunder, as applicable. If the
Company files a registration statement to register a portion of the Securities
and relies on Rule 462(b) of the Securities Act and the rules and regulations
thereunder for such registration statement to become effective upon filing with
the Commission (the “Rule 462 Registration Statement”), then any reference to
the “Registration Statement” shall be deemed to include the Rule 462
Registration Statement, as amended from time to time. The term “Preliminary
Prospectus” as used herein means the preliminary prospectus, filed May 23, 2018,
as contemplated by Rule 430 or Rule 430A of the Securities Act and the rules and
regulations thereunder as included at any time as part of, or deemed to be part
of or included in, the Registration Statement. The term “Prospectus” means the
final prospectus in connection with this Offering as first filed with the
Commission pursuant to Rule 424(b) of the Securities Act and the rules and
regulations thereunder or, if no such filing is required, the form of final
prospectus included in the Registration Statement at the Effective Date, except
that if any revised prospectus or prospectus supplement shall be provided to the
Representative by the Company for use in connection with the Securities which
differs from the Prospectus (whether or not such revised prospectus or
prospectus supplement is required to be filed by the Company pursuant to Rule
424(b)), the term “Prospectus” shall also refer to such revised prospectus or
prospectus supplement, as the case may be, from and after the time it is first
provided to the Representative for such use. Any reference herein to the terms
“amend”, “amendment” or “supplement” with respect to the Registration Statement,
the Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include: (i) the filing of any document under the Exchange Act after the
Effective Date, the date of the Preliminary Prospectus or the date of the
Prospectus, as the case may be, which is incorporated therein by reference, and
(ii) any such document so filed. All references in this Agreement to the
Registration Statement, the Preliminary Prospectus and the Prospectus, or any
amendments or supplements to any of the foregoing shall be deemed to include any
copy thereof filed with the Commission pursuant to its Electronic Data
Gathering, Analysis and Retrieval System (“EDGAR”). For purposes of this
Agreement, “free writing prospectus” has the meaning set forth in Rule 405 under
the Securities Act. The Company will not, without the prior consent of the
Representative, prepare, use or refer to, any free writing prospectus.

 



  11

   



 

(g)   Issuance of Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company. The Preferred Stock Conversion Shares when
issued in accordance with the terms of the Certificate of Designation and/or the
Warrants, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock issuable
pursuant to this Agreement, the Certificate of Designation and the Warrants. The
holder of the Securities will not be subject to personal liability by reason of
being such a holder. The Securities are not and will not be subject to the
preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company other than the anti-dilution rights
granted to Air Lease Corporation and Jet Midwest Group, LLC, as described in the
Registration Statement and the Prospectus. All corporate action required to be
taken for the authorization, issuance and sale of the Securities has been duly
and validly taken. The Securities conform in all material respects to all
statements with respect thereto contained in the Registration Statement.

 

(h)     Capitalization. The capitalization of the Company is as set forth in the
Prospectus. The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than (i) pursuant to the
exercise of employee stock options under the Company’s stock option plans, (ii)
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans, (iii) pursuant to the conversion and/or exercise
of Common Stock Equivalents outstanding as of the date of the most recently
filed periodic report under the Exchange Act and (iv) 5,400,440 shares of Common
Stock and warrants to purchase 1,086,692 shares of Common Stock issued in
transactions exempt from the registration requirements of the Securities Act. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents other than the anti-dilution rights granted to Air Lease
Corporation and Jet Midwest Group, LLC, as described in the Registration
Statement the Prospectus. Except as a result of the purchase and sale of the
Securities and as set forth in Section 3(h) of the Disclosure Schedules, there
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. Other than as set forth Section 3(h) of the
Disclosure Schedules, the issuance and sale of the Securities will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Underwriters, Air Lease Corporation and Jet Midwest Group, LLC)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. The authorized shares of the Company conform in all
material respects to all statements relating thereto contained in the
Registration Statement and the Prospectus. The offers and sales of the Company’s
securities were at all relevant times either registered under the Securities Act
and the applicable state securities or Blue Sky laws or, based in part on the
representations and warranties of the purchasers, exempt from such registration
requirements. No further approval or authorization of any stockholder, the Board
of Directors or others is required for the issuance and sale of the Securities.
There are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

 

  12

   



 

(i)      SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
any Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis, other than as set forth in Section 3(i) of the
Disclosure Schedules, or has received a valid extension of such time of filing
and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
consolidated financial statements of the Company and its consolidated
Subsidiaries included in the SEC Reports, the Registration Statement, the
Preliminary Prospectus and the Prospectus comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing other than
those financial statements subsequently restated. The selected financial data
set forth under the caption “Selected Financial Data” in the Registration
Statement, the Preliminary Prospectus and the Prospectus fairly present, on the
basis stated in the Registration Statement, the Preliminary Prospectus and the
Prospectus, the information included therein. The financial statements included
in the SEC Reports (other than those financial statements subsequently
restated), the Registration Statement, the Preliminary Prospectus and the
Prospectus have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. The agreements
and documents described in the Registration Statement, the Preliminary
Prospectus, the Prospectus, and the SEC Reports conform in all material aspects
to the descriptions thereof contained therein and there are no agreements or
other documents required by the Securities Act and the rules and regulations
thereunder to be described in the Registration Statement, the Preliminary
Prospectus, the Prospectus or the SEC Reports or to be filed with the Commission
as exhibits to the Registration Statement, that have not been so described or
filed. Each agreement or other instrument (however characterized or described)
to which the Company is a party or by which it is or may be bound or affected
and (i) that is referred to in the Registration Statement, the Prospectus, the
Prospectus Supplement or the SEC Reports, or (ii) is material to the Company’s
business, has been duly authorized and validly executed by the Company, is in
full force and effect in all material respects and is enforceable against the
Company and, to the Company’s knowledge, the other parties thereto, in
accordance with its terms, except (x) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally, (y) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws, and
(z) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefore may be brought. Except as set
forth in Section 3(i) of the Disclosure Schedules, none of such agreements or
instruments has been assigned by the Company, and neither the Company nor, to
the best of the Company’s knowledge, any other party is in default thereunder
and, to the best of the Company’s knowledge, no event has occurred that, with
the lapse of time or the giving of notice, or both, would constitute a default
thereunder. To the best of the Company’s knowledge, performance by the Company
of the material provisions of such agreements or instruments will not result in
a violation of any existing applicable law, rule, regulation, judgment, order or
decree of any governmental agency or court, domestic or foreign, having
jurisdiction over the Company or any of its assets or businesses, including,
without limitation, those relating to environmental laws and regulations.

 

  13

   



 

(j)      Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
Registration Statement, the Preliminary Prospectus and the Prospectus, except as
specifically disclosed in the Registration Statement, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, and (C) liabilities disclosed in the SEC Reports, (iii) the Company
has not altered its method of accounting, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company equity
incentive plans or preexisting contractual arrangements and (vi) no executive
officer or director of the Company has resigned from any position with the
Company. The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company, its Subsidiaries or their respective
businesses, prospects, properties, operations, assets or financial condition
that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least 1 Trading Day prior to the date that this
representation is made. Unless otherwise disclosed in the Registration
Statement, the Company has not: (i) issued any securities or incurred any
liability or obligation, direct or contingent, for borrowed money; or
(ii) declared or paid any dividend or made any other distribution on or in
respect to its capital stock.

 

(k)     Litigation. Except as set forth in Section 3(k) of the Disclosure
Schedules, there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Except as described in the SEC Reports,
neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(l)      Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, in all material respects.

 

  14

   



 

(m)    Compliance. Neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, rules and regulations
promulgated by the Federal Aviation Administration and the Federal
Communications Commission, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters, except in
each case, as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(n)     Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted as described in the Registration
Statement, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (each, a “Material Permit”),
and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
The disclosures in the Registration Statement concerning the effects of federal,
state, local and all foreign regulation on the Company’s business as currently
contemplated are correct in all material respects.

 

(o)     Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to, or have valid and marketable rights to lease
or otherwise use, all real property and all personal property that is material
to the business of the Company and the Subsidiaries, in each case free and clear
of all Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made in accordance with GAAP, and the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance in all material respects.

 

  15

   



 

(p)     Intellectual Property. The Company owns, possesses, licenses or has
other rights to use the patents and patent applications, copyrights, trademarks,
service marks, trade names, Internet domain names, technology, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary
rights) and other intellectual property necessary or used in any material
respect to conduct its business in the manner in which it is being conducted and
in the manner in which it is contemplated as set forth in the Registration
Statement and the Prospectus (collectively, the “Intellectual Property”). (i)
None of the Intellectual Property is unenforceable or invalid; (ii) except as
set forth in the Registration Statement and the Prospectus, the Company has not
received any notice of violation or conflict with (the Company has no knowledge
of any basis for violation or conflict with) rights of others with respect to
the Intellectual Property; and (iii) except as set forth in the Registration
Statement and the Prospectus, there are no pending or, to the Company’s
knowledge, threatened actions, suits, proceedings or claims by others that
allege any of the Company or a Subsidiary is infringing any patent, trade
secret, trademark, service mark, copyright or other intellectual property or
proprietary right. The discoveries, inventions, products or processes of the
Company referenced in the Registration Statement and the Prospectus do not
violate or conflict with any intellectual property or proprietary right of any
third Person, or any discovery, invention, product or process that is the
subject of a patent application filed by any third Person; to the Company’s
knowledge, no officer, director or employee of the Company is in or has ever
been in violation of any term of any patent non-disclosure agreement, invention
assignment agreement, or similar agreement relating to the protection,
ownership, development use or transfer of the Intellectual Property or, to the
Company’s knowledge, any other intellectual property, except where any violation
would not, individually or in the aggregate, be material. The Company is not in
breach of, and have complied in all material respects with all terms of, any
license or other agreement relating to the Intellectual Property. To the extent
any Intellectual Property is sublicensed to any of the Company or a Subsidiary
by a third party, such sublicensed rights shall continue in full force and
effect if the principal third party license terminates for any reason. There are
no contracts or other documents related to the Intellectual Property required to
be described in or filed as an exhibit to the Registration Statement and the SEC
Reports other than those described in or filed as an exhibit to the Registration
Statement and the SEC Reports. The Company is not subject to any non-competition
or other similar restrictions or arrangements relating to any business or
service anywhere in the world. The Company has taken all necessary and
reasonably appropriate steps to protect and preserve the confidentiality of
applicable Intellectual Property (“Confidential Information”). All use or
disclosure of Confidential Information owned by the Company by or to a third
party has been pursuant to a written agreement between the Company and such
third party or a relationship involving fiduciary duties on the part of such
third party or a relationship involving fiduciary duties on the part of such
third party. All use or disclosure of Confidential Information not owned by the
Company has been pursuant to the terms of a written agreement between the
Company and the owner of such Confidential Information, or is otherwise lawful.
The pending patent applications set forth in the Registration Statement (the
“Pending Patents”) are being diligently prosecuted by the Company. To the
Company’s best knowledge, there is no existing patent or published patent
application that would interfere, conflict with or otherwise adversely affect
the validity, enforcement or scope of the Pending Patents if claims of such
Pending Patents were issued in substantially the same form as currently written.
No security interests or other Liens have been created with respect to the
Pending Patents; and the Pending Patents have not been exclusively licensed to
another entity or Person.

 

(q)     Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

  16

   



 

(r)      Transactions With Affiliates and Employees. Except as set forth in the
Registration Statement, the Preliminary Prospectus, and the Prospectus, none of
the officers, directors or affiliates of the Company or any Subsidiary and, to
the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from, any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $100,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

(s)     Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls designed
to provide reasonable assurance that: (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

(t)      Certain Fees. Except as set forth in the Prospectus, no brokerage or
finder’s fees or commissions are or will be payable by the Company, any
Subsidiary or Affiliate of the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.
There are no other arrangements, agreements or understandings of the Company or,
to the Company’s knowledge, any of its stockholders that may affect the
Underwriters’ compensation, as determined by FINRA. Other than payments to the
Underwriter for this Offering (including the issuance to the Representative of a
warrant to purchase shares of Common Stock), the Company has not made and has no
agreements, arrangements or understanding to make any direct or indirect
payments (in cash, securities or otherwise) to: (i) any person, as a finder’s
fee, consulting fee or otherwise, in consideration of such person raising
capital for the Company or introducing to the Company persons who raised or
provided capital to the Company; (ii)  any FINRA member; or (iii) any person or
entity that has any direct or indirect affiliation or association with any FINRA
member, within the 180-day period preceding the initial filing of the
Registration Statement through the 90-day period after the Effective Date. None
of the net proceeds of the Offering will be paid by the Company to any
participating FINRA member or its affiliates, except as specifically authorized
herein.

 

  17

   



 

(u)     Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(v)     Registration Rights. Except as set forth in Section 3(v) of the
Disclosure Schedules, no Person has any right to cause the Company or any
Subsidiary to effect the registration under the Securities Act of any securities
of the Company or any Subsidiary.

 

(w)    Listing and Maintenance Requirements. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in material compliance with all
such listing and maintenance requirements. The Common Stock is currently
eligible for electronic transfer through the Depository Trust Company or another
established clearing corporation and the Company is current in payment of the
fees of the Depository Trust Company (or such other established clearing
corporation) in connection with such electronic transfer.

 

(x)     Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti‑takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable as a result of the Underwriters and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents.

 

(y)     Disclosure; 10b-5. The Registration Statement contains all exhibits and
schedules as required by the Securities Act. Each of the Registration Statement
and any post-effective amendment thereto, if any, at the time of its Effective
Date, complied in all material respects with the Securities Act and the
applicable rules and regulations under the Securities Act and did not and, as
amended or supplemented, if applicable, will not, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading. The
Preliminary Prospectus, the Prospectus and the Prospectus Supplement, each as of
its respective date, comply in all material respects with the Securities Act and
the Exchange Act and the applicable rules and regulations. The Prospectus, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The SEC Reports, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Securities Act and the Exchange Act (other than those containing financial
statements that were subsequently restated), as applicable, and the applicable
rules and regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Preliminary Prospectus, Prospectus or
Prospectus Supplement, or to be filed as exhibits or schedules to the
Registration Statement, which have not been described or filed as required. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.

 

  18

   



 

(z)     No Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of any applicable
shareholder approval provisions of any Trading Market on which any of the
securities of the Company are listed or designated.

 

(aa)   Solvency. The Company does not intend to incur debts beyond its ability
to pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt). The Company has no knowledge
of any facts or circumstances which lead it to reasonably believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. The SEC Reports
describe as of the date hereof all material outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary E has commitments.

 

(bb)  Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim. The provisions for taxes payable, if any, shown
on the financial statements filed with or as part of the Registration Statement
are sufficient for all accrued and unpaid taxes, whether or not disputed, and
for all periods to and including the dates of such consolidated financial
statements. The term “taxes” mean all federal, state, local, foreign, and other
net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments, or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax,
or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.

 

(cc)   Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of FCPA. The Company has taken reasonable steps to ensure that its
accounting controls and procedures are sufficient to cause the Company to comply
in all material respects with the FCPA.

 



  19

   



  

(dd) Accountants. To the knowledge and belief of the Company, the Company
Auditor (i) is an independent registered public accounting firm as required by
the Exchange Act and (ii) is expected to express its opinion with respect to the
financial statements to be included in the Company’s Annual Report for the
fiscal year ending August 31, 2018. For a period of three (3) years from the
Execution Date, the Company shall continue to retain an independent registered
public accounting firm.

 

(ee)   Intentionally Omitted.

 

(ff)    Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

 

(gg)  U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon the Representative’s request.

 

(hh)  Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(ii)     Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in material compliance with applicable
financial record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

(jj)      D&O Questionnaires. To the Company’s knowledge, all information
contained in the questionnaires completed by each of the Company’s directors and
officers immediately prior to the Offering as well as in the Lock-Up Agreements
provided to the Underwriters is true and correct in all material respects and
the Company has not become aware of any information which would cause the
information disclosed in such questionnaires become inaccurate and incorrect,
except where such information has been reflected in the Preliminary Prospectus
and the Prospectus.

 



  20

   



  

(kk)   FINRA Affiliation. No officer, director or any beneficial owner of 5% or
more of the Company’s shares of Common Stock or Common Stock Equivalents, other
than Air Lease Corporation (as to which the Company has no knowledge), has any
direct or indirect affiliation or association with any FINRA member (as
determined in accordance with the rules and regulations of FINRA) that is
participating in the Offering. Except for securities purchased on the open
market, no Company Affiliate is an owner of stock or other securities of any
member of FINRA. No Company Affiliate has made a subordinated loan to any member
of FINRA. No proceeds from the sale of the Securities (excluding underwriting
compensation as disclosed in the Registration Statement and the Prospectus) will
be paid to any FINRA member, any persons associated with a FINRA member or an
affiliate of a FINRA member. Except as disclosed in the Prospectus, the Company
has not issued any warrants or other securities or granted any options, directly
or indirectly, to the Representatives or any of the Underwriters named on
Schedule I hereto within the 180-day period prior to the initial filing date of
the Prospectus. Except for securities issued to the Representatives as disclosed
in the Prospectus and securities sold by the Representatives on behalf of the
Company, no person to whom securities of the Company have been privately issued
within the 180-day period prior to the initial filing date of the Prospectus is
a FINRA member, is a person associated with a FINRA member or is an affiliate of
a FINRA member. No FINRA member participating in the Offering has a conflict of
interest with the Company. For this purpose, a “conflict of interest” exists
when a FINRA member, the parent or affiliate of a FINRA member or any person
associated with a FINRA member in the aggregate beneficially own 5% or more of
the Company’s outstanding subordinated debt or common equity, or 5% or more of
the Company’s preferred equity. “FINRA member participating in the Offering”
includes any associated person of a FINRA member that is participating in the
Offering, any member of such associated person’s immediate family and any
affiliate of a FINRA member that is participating in the Offering. “Any person
associated with a FINRA member” means (1) a natural person who is registered or
has applied for registration under the rules of FINRA and (2) a sole proprietor,
partner, officer, director, or branch manager of a FINRA member, or other
natural person occupying a similar status or performing similar functions, or a
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a FINRA member. When used in
this Section 3.1(kk) the term “affiliate of a FINRA member” or “affiliated with
a FINRA member” means an entity that controls, is controlled by or is under
common control with a FINRA member. The Company will advise the Representative
and EGS if it learns that any officer, director or owner of 5% or more of the
Company’s outstanding shares of Common Stock or Common Stock Equivalents is or
becomes an affiliate or associated person of a FINRA member firm.

 

(ll)     Officers’ Certificate. Any certificate signed by any duly authorized
officer of the Company and delivered to the Representative or EGS shall be
deemed a representation and warranty by the Company to the Underwriters as to
the matters covered thereby.

 

(mm)  Board of Directors. The Board of Directors is comprised of the persons set
forth under the heading of the Prospectus captioned “Management.” The
qualifications of the persons serving as board members and the overall
composition of the Board of Directors comply with the Sarbanes-Oxley Act of 2002
and the rules promulgated thereunder applicable to the Company and the rules of
the Trading Market. At least one member of the Board of Directors qualifies as a
“financial expert” as such term is defined under the Sarbanes-Oxley Act of 2002
and the rules promulgated thereunder and the rules of the Trading Market. In
addition, at least a majority of the persons serving on the Board of Directors
qualify as “independent” as defined under the rules of the NASDAQ Stock Market.

 



  21

   



  

(nn)  ERISA. The Company is not a party to an “employee benefit plan,” as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), which: (i) is subject to any provision of ERISA and (ii)
is or was at any time maintained, administered or contributed to by the Company
or any of its ERISA Affiliates (as defined hereafter). These plans are referred
to collectively herein as the “Employee Plans.” An “ERISA Affiliate” of any
person or entity means any other person or entity which, together with that
person or entity, could be treated as a single employer under Section 414(b),
(c), (m) or (o) of the Internal Revenue Code of 1986, as amended (the “Code”).
Each Employee Plan has been maintained in material compliance with its terms and
the requirements of applicable law. No Employee Plan is subject to Title IV of
ERISA. The Registration Statement, the Preliminary Prospectus and the Prospectus
identify each employment, severance or other similar agreement, arrangement or
policy and each material plan or arrangement required to be disclosed pursuant
to the Securities Act providing for insurance coverage (including any
self-insured arrangements), workers’ compensation, disability benefits,
severance benefits, supplemental unemployment benefits, vacation benefits or
retirement benefits, or deferred compensation, profit-sharing, bonuses, stock
options, stock appreciation rights or other forms of incentive compensation, or
post-retirement insurance, compensation or benefits, which: (i) is not an
Employee Plan; (ii) is entered into, maintained or contributed to, as the case
may be, by the Company or any of its ERISA Affiliates; and (iii) covers any
officer or director or former officer or director of the Company or any of its
ERISA Affiliates. These agreements, arrangements, policies or plans are referred
to collectively as “Benefit Arrangements.” Each Benefit Arrangement has been
maintained in material compliance with its terms and with the requirements of
applicable law. Except as disclosed in the Registration Statement, the
Preliminary Prospectus and the Prospectus, there is no liability in respect of
post-retirement health and medical benefits for retired employees of the Company
or any of its ERISA Affiliates, other than medical benefits required to be
continued under applicable law. No “prohibited transaction” (as defined in
either Section 406 of ERISA or Section 4975 of the Code) has occurred with
respect to any Employee Plan; and each Employee Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which could cause the loss of
such qualification.

 

ARTICLE IV.  

OTHER AGREEMENTS OF THE PARTIES

 

4.1            Amendments to Registration Statement. The Company has delivered,
or will as promptly as practicable deliver, to the Underwriters complete
conformed copies of the Registration Statement and of each consent and
certificate of experts, as applicable, filed as a part thereof, and conformed
copies of the Registration Statement (without exhibits), the Prospectus and any
Prospectus Supplement, as amended or supplemented, in such quantities and at
such places as an Underwriter reasonably requests. Neither the Company nor any
of its directors and officers has distributed and none of them will distribute,
prior to the Closing Date, any offering material in connection with the offering
and sale of the Units other than the Prospectus, any Prospectus Supplement, and
the Registration Statement. The Company shall not file any such amendment or
supplement to which the Representative shall reasonably object in writing.

 



  22

   



  

4.2            Federal Securities Laws.

 

(a)      Compliance. During the time when a Prospectus is required to be
delivered under the Securities Act, the Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the rules
and regulations thereunder and the Exchange Act and the rules and regulations
thereunder, as from time to time in force, so far as necessary to permit the
continuance of sales of or dealings in the Securities in accordance with the
provisions hereof and the Prospectus. If at any time when a Prospectus relating
to the Securities is required to be delivered under the Securities Act, any
event shall have occurred as a result of which, in the opinion of counsel for
the Company or counsel for the Underwriters, the Prospectus, as then amended or
supplemented, includes an untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or if it is necessary at any time to amend the Prospectus to
comply with the Securities Act, the Company will notify the Underwriters
promptly and prepare and file with the Commission, subject to Section 4.1
hereof, an appropriate amendment or supplement in accordance with Section 10 of
the Securities Act.

 

(b)     Exchange Act. Within one year of the Execution Date, the Company shall
file a registration statement to register the Securities pursuant to Section
12(b) or 12(g) of the Exchange Act. For a period of three years following the
Execution Date and following the registration of the Securities pursuant to the
Exchange Act, the Company will use its reasonable best efforts to maintain the
registration of the Common Stock under the Exchange Act except in connection
with the merger, consolidation or acquisition of the Company, where the Company
is not the surviving entity in the transaction. Other than in connection with
the merger, consolidation or acquisition of the Company, the Company will not
deregister the Securities under the Exchange Act without the prior written
consent of the Representative.

 

(c)      Free Writing Prospectuses. The Company represents and agrees that it
has not made and will not make any offer relating to the Securities that would
constitute an issuer free writing prospectus, as defined in Rule 433 of the
rules and regulations under the Securities Act, without the prior written
consent of the Representative. Any such free writing prospectus consented to by
the Representative is herein referred to as a “Permitted Free Writing
Prospectus.” The Company represents that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus” as defined in rule and
regulations under the Securities Act, and has complied and will comply with the
applicable requirements of Rule 433 of the Securities Act, including timely
Commission filing where required, legending and record keeping.

 

4.3            Delivery to the Underwriters of Prospectuses. The Company will
deliver to the Underwriters, without charge, from time to time during the period
when the Prospectus is required to be delivered under the Securities Act or the
Exchange Act such number of copies of each Prospectus as the Underwriters may
reasonably request and, as soon as the Registration Statement or any amendment
or supplement thereto becomes effective, deliver to the Underwriters two
original executed Registration Statements, including exhibits, and all
post-effective amendments thereto and copies of all exhibits filed therewith or
incorporated therein by reference and all original executed consents of
certified experts.

 

  23

   



 

4.4            Effectiveness and Events Requiring Notice to the Underwriters.
The Company will use its best efforts to cause the Registration Statement to
remain effective with a current prospectus until the later of nine (9) months
from the Execution Date and the date on which the Warrants are no longer
outstanding, and will notify the Underwriters and holders of the Warrants
immediately and confirm the notice in writing: (i) of the effectiveness of the
Registration Statement and any amendment thereto; (ii) of the issuance by the
Commission of any stop order or of the initiation, or the threatening, of any
proceeding for that purpose; (iii) of the issuance by any state securities
commission of any proceedings for the suspension of the qualification of the
Securities for offering or sale in any jurisdiction or of the initiation, or the
threatening, of any proceeding for that purpose; (iv) of the mailing and
delivery to the Commission for filing of any amendment or supplement to the
Registration Statement or Prospectus; (v) of the receipt of any comments or
request for any additional information from the Commission; and (vi) of the
happening of any event during the period described in this Section 4.4 that, in
the judgment of the Company, makes any statement of a material fact made in the
Registration Statement or the Prospectus untrue or that requires the making of
any changes in the Registration Statement or the Prospectus in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Commission or any state securities commission shall enter
a stop order or suspend such qualification at any time, the Company will make
every reasonable effort to obtain promptly the lifting of such order.

 

4.5            Review of Financial Statements. For a period of five (5) years
from the Execution Date, the Company, at its expense, shall cause its
then-regularly engaged independent registered public accountants to review (but
not audit) the Company’s financial statements for each of the first three fiscal
quarters prior to the announcement of quarterly financial information.

 

4.6            Reports to the Underwriters; Expenses of the Offering.

 

(a)      Periodic Reports, etc. For a period of three years from the Execution
Date, at the written request of the Underwriters, the Company will furnish or
make available to the Underwriters copies of such financial statements and other
periodic and special reports as the Company from time to time furnishes
generally to holders of any class of its securities and also promptly furnish or
make available to the Underwriters: (i) a copy of each periodic report the
Company shall be required to file with the Commission; (ii) a copy of every
press release and every news item and article with respect to the Company or its
affairs which was released by the Company; (iii) a copy of each Form 8-K
prepared and filed by the Company; and (iv) a copy of each registration
statement filed by the Company under the Securities Act. Documents filed with
the Commission pursuant to its EDGAR system shall be deemed to have been
delivered to the Underwriters pursuant to this Section.

 

 (b)     Transfer Sheets. For a period of three years from the Execution Date,
the Company shall retain the Transfer Agent or a transfer and registrar agent
acceptable to the Representative and will furnish to the Underwriters at the
Company’s sole cost and expense such transfer sheets of the Company’s securities
as an Underwriter may reasonably request, including the daily and monthly
consolidated transfer sheets of the Transfer Agent and the DTC.

 



  24

   



 

(c)    Trading Reports. During such time as the Preferred Stock Conversion
Shares are listed on the Trading Market, the Company shall provide to the
Underwriters, at the Company’s expense, such reports published by the Trading
Market relating to price and trading of such securities, as the Underwriters
shall reasonably request.

 

  (d)    General Expenses Related to the Offering. The Company hereby agrees to
pay on the Closing Date, to the extent not paid prior to the Closing Date, all
expenses incident to the performance of the obligations of the Company under
this Agreement, including, but not limited to: (a) all filing fees and
communication expenses relating to the registration of the Securities to be sold
in the Offering with the Commission; (b) all FINRA Public Offering Filing System
fees associated with the review of the Offering by FINRA; all fees and expenses
relating to the listing of such Preferred Stock Conversion Shares on the Trading
Market and such other stock exchanges as the Company and the Representative
together determine; (c) all fees, expenses and disbursements relating to the
registration or qualification of such Securities under the “blue sky” securities
laws of such states and other foreign jurisdictions as the Representative may
reasonably designate; (d) the costs of all mailing and printing of the
underwriting documents (including, without limitation, the Underwriting
Agreement, any Blue Sky Surveys and, if appropriate, any Agreement Among
Underwriters, any agreements with Selected Dealers, Underwriters’ Questionnaire
and Power of Attorney), Registration Statements, Prospectuses and all
amendments, supplements and exhibits thereto and as many preliminary and final
Prospectuses as the Representative may reasonably deem necessary; (e) the costs
and expenses of the Company’s public relations firm; (f) the costs of preparing,
printing and delivering the Securities; (g) fees and expenses of the Transfer
Agent and Warrant Agent for the Securities (including, without limitation, any
fees required for same-day processing of any instruction letter delivered by the
Company); (h) stock transfer and/or stamp taxes, if any, payable upon the
transfer of securities from the Company to the Underwriters; (i) the fees and
expenses of the Company’s accountants; (j) the fees and expenses of the
Company’s legal counsel and other agents and representatives; (k) the
Underwriters’ costs of mailing prospectuses to prospective investors; (l) the
costs associated with advertising the Offering in the national editions of the
Wall Street Journal and New York Times after the Closing Date; (m) up to
$125,000 for the fees and expenses of EGS; (n) all actual fees, expenses and
disbursements relating to background checks of the Company’s officers and
directors in an amount not to exceed $15,000 in the aggregate; and (l) up to
$16,000 for the Underwriters’ use of i-Deal’s book-building, prospectus tracking
and compliance software (or other similar software) for the Offering. The
Underwriters may also deduct from the net proceeds of the Offering payable to
the Company on the Closing Date, the expenses set forth herein to be paid by the
Company to the Underwriters; provided, however, that all such costs and expenses
pursuant to this Section 4.6(d) and otherwise which are incurred by the
Underwriters shall not exceed $150,000 in the aggregate.

 

(e)      Representative Warrants. On the Closing Date, the Company shall issue
to the Representative warrants to purchase a number of Units equal to eight
percent (8%) of the aggregate number of Units sold in the Offering by the
Underwriters (the “Representative Warrants”). The Representative Warrants shall
be exercisable at 110% of the public offering price. The Representative Warrants
and the underlying Units issuable upon exercise shall be subject to a lock-up
restriction pursuant to the rules of FINRA and in particular FINRA Rule
5110(g)(1), for a period of 180 days immediately following the Effective Date,
and expire three (3) years from the Effective Date. The Representative Warrants
shall include a “net issuance” or “cashless” exercise feature.

 

4.7              Application of Net Proceeds. The Company will apply the net
proceeds from the Offering received by it in a manner consistent with the
application described under the caption “Use of Proceeds” in the Prospectus.

 



  25

   



 

4.8            Delivery of Earnings Statements to Security Holders. The Company
will make generally available to its security holders as soon as practicable,
but not later than the first day of the fifteenth full calendar month following
the Execution Date, an earnings statement (which need not be certified by
independent public or independent certified public accountants unless required
by the Securities Act or the rules and regulations under the Securities Act, but
which shall satisfy the provisions of Rule 158(a) under Section 11(a) of the
Securities Act) covering a period of at least twelve consecutive months
beginning after the Execution Date.

 

4.9            Stabilization. Neither the Company, nor, to its knowledge, any of
its employees, directors or shareholders (without the consent of the
Representative) has taken or will take, directly or indirectly, any action
designed to or that has constituted or that might reasonably be expected to
cause or result in, under the Exchange Act, or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

 

4.10          Internal Controls. The Company will maintain a system of internal
accounting controls designed to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary in order to
permit preparation of financial statements in accordance with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

4.11          Accountants. For a period of three (3) years from the Effective
Date, the Company shall continue to retain an independent registered public
accounting firm. The Underwriters acknowledge that the Company Auditor is
acceptable to the Underwriters.

 

4.12          FINRA. The Company shall advise the Underwriters (who shall make
an appropriate filing with FINRA) if it is aware that any officer, director, 5%
or greater shareholder of the Company or Person that received the Company’s
unregistered equity securities in the past 180 days is or becomes an affiliate
or associated person of a FINRA member firm prior to the earlier of the
termination of this Agreement or the conclusion of the distribution of the
Offering.

 



  26

   



  

4.13          No Fiduciary Duties. The Company acknowledges and agrees that the
Underwriters’ responsibility to the Company is solely contractual and commercial
in nature, based on arms-length negotiations and that neither the Underwriters
nor their affiliates or any selected dealer shall be deemed to be acting in a
fiduciary capacity, or otherwise owes any fiduciary duty to the Company or any
of its affiliates in connection with the Offering and the other transactions
contemplated by this Agreement. Notwithstanding anything in this Agreement to
the contrary, the Company acknowledges that the Underwriters may have financial
interests in the success of the Offering that are not limited to the difference
between the price to the public and the purchase price paid to the Company by
the Underwriters for the shares and the Underwriters have no obligation to
disclose, or account to the Company for, any of such additional financial
interests. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against the Underwriters
with respect to any breach or alleged breach of fiduciary duty.

 

4.14          Preferred Stock Conversion Shares. If any shares of Preferred
Stock are converted into Common Stock at a time when there is an effective
registration statement to cover the issuance of the Preferred Stock Conversion
Shares or at a time when such shares of Preferred Stock Conversion Shares would
be eligible for resale under Rule 144 by a non-affiliate of the Company, the
Preferred Stock Conversion Shares issued pursuant to any such conversion shall
be issued free of all restrictive legends. If at any time following the date
hereof the Registration Statement (or any subsequent registration statement
registering the sale or resale of the Preferred Stock Conversion Shares) is not
effective or is not otherwise available for the sale of the Preferred Stock
Conversion Shares, the Company shall immediately notify the holders of the
Preferred Stock in writing that such registration statement is not then
effective and thereafter shall promptly notify such holders when the
registration statement is effective again and available for the sale of the
Preferred Stock Conversion Shares (it being understood and agreed that the
foregoing shall not limit the ability of the Company to issue, or any holder
thereof to sell, any of the Preferred Stock Conversion Shares in compliance with
applicable federal and state securities laws).

 

4.15          Board Composition and Board Designations. The Company shall ensure
that: (i) the qualifications of the persons serving as board members and the
overall composition of the Board of Directors comply with the Sarbanes-Oxley Act
of 2002 and the rules promulgated thereunder and with the listing requirements
of the Trading Market and (ii) if applicable, at least one member of the Board
of Directors qualifies as a “financial expert” as such term is defined under the
Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder.

 

4.16          Securities Laws Disclosure; Publicity. At the request of the
Representative, by 9:00 a.m. (New York City time) on the day following the date
hereof, the Company shall issue a press release disclosing the material terms of
the Offering. The Company and the Representative shall consult with each other
in issuing any other press releases with respect to the Offering, and neither
the Company nor any Underwriter shall issue any such press release nor otherwise
make any such public statement without the prior consent of the Company, with
respect to any press release of such Underwriter, or without the prior consent
of such Underwriter, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication. The
Company will not issue press releases or engage in any other publicity, without
the Representative’s prior written consent, for a period ending at 5:00 p.m.
(New York City time) on the first business day following the 40th day following
the Closing Date, other than normal and customary releases issued in the
ordinary course of the Company’s business.

 



  27

   



  

4.17         Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Underwriter of the Securities is an “Acquiring Person” under any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or similar anti-takeover plan or arrangement in effect or
hereafter adopted by the Company, or that any Underwriter of Securities could be
deemed to trigger the provisions of any such plan or arrangement, by virtue of
receiving Securities.

 

4.18          Reservation of Common Stock. As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free from preemptive rights other than disclosed in the Preliminary
Prospectus, the Registration Statement or the Prospectus, a sufficient number of
shares of Common Stock for the purpose of enabling the Company to issue
Preferred Stock Conversion Shares pursuant to any conversion of the Preferred
Stock (including Preferred Stock issuable upon exercise of the Warrants).

 

4.19          Listing of Common Stock. The Common Stock has been approved for
trading on the Trading Market. The Company agrees to use its best efforts to
effect and maintain the trading of the Common Stock on the Trading Market for at
least three (3) years after the Closing Date.

 

4.20          Right of Participation. The Company grants the Representative the
right of first refusal (“Right of Participation”) for a period of twelve (12)
months from the commencement of sales of the Offering to act as lead managing
underwriter and bookrunner and placement agent, as the case may be, with at
least 80.0% of the economics of any and all future public or private equity,
equity-linked, or debt (excluding commercial bank debt) financings of the
Company or any successor to or any subsidiary of the Company. The Company shall
provide written notice to the Representative with the terms of such offering and
if the Representative fails to accept in writing any such proposal within ten
(10) days after receipt of such written notice, then the Representative will
have no claim or right with respect to any such offering(s).

 

  28

   



 

4.21          Subsequent Equity Sales.

 

(a)      From the date hereof until sixty (60) days hereafter, neither the
Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents.

 

(b)     From the date hereof until sixty (60) days hereafter, the Company shall
be prohibited from effecting or entering into an agreement to effect any
issuance by the Company or any of its Subsidiaries of Common Stock or Common
Stock Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon, and/or varies with,
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into, or effects a transaction under, any agreement, including, but not limited
to, an equity line of credit, whereby the Company may issue securities at a
future determined price. Any Underwriter shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages.

 

(c)      Notwithstanding the foregoing, this Section 4.21 shall not apply in
respect of an Exempt Issuance, except that no Variable Rate Transaction shall be
an Exempt Issuance.

 

4.22         Secondary Market Trading and Standard & Poor’s. The Company will
apply to be included in Standard & Poor’s Daily News and Corporation Records
Corporate Descriptions for a period of five (5) years immediately after the
Execution Date.

 

4.23          Financial Public Relations Firm. As of the Execution Date, the
Company shall have retained a financial public relations firm reasonably
acceptable to the Representative and the Company, which shall initially be IRTH
Communications, LLC, which firm will be experienced in assisting issuers in
public offerings of securities and in their relations with their security
holders, and shall retain such firm or another firm reasonably acceptable to the
Representative for a period of not less than two (2) years after the Execution
Date.

 

  29

   



 

4.24         Research Independence. The Company acknowledges that each
Underwriter’s research analysts and research departments, if any, are required
to be independent from their respective investment banking divisions and are
subject to certain regulations and internal policies, and that such
Underwriter’s research analysts may hold and make statements or investment
recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of its investment bankers. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against such Underwriter with respect to any
conflict of interest that may arise from the fact that the views expressed by
their independent research analysts and research departments may be different
from or inconsistent with the views or advice communicated to the Company by
such Underwriter’s investment banking divisions. The Company acknowledges that
the Representative is a full service securities firm and as such from time to
time, subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short position in debt
or equity securities of the Company.

 

4.25          Directors’ and Officers’ Insurance. Promptly after the Closing,
the Company shall use commercially reasonable efforts to purchase directors’ and
officers’ liability insurance coverage in such amounts as are prudent and
customary for a public company.

 

  30

   



 

ARTICLE V. 

DEFAULT BY UNDERWRITERS

 

IF ON THE CLOSING DATE, ANY UNDERWRITER SHALL FAIL TO PURCHASE AND PAY FOR THE
PORTION OF THE CLOSING UNITS, WHICH SUCH UNDERWRITER HAS AGREED TO PURCHASE AND
PAY FOR ON SUCH DATE (OTHERWISE THAN BY REASON OF ANY DEFAULT ON THE PART OF THE
COMPANY), THE REPRESENTATIVE, OR IF THE REPRESENTATIVE IS THE DEFAULTING
UNDERWRITER, THE NON-DEFAULTING UNDERWRITERS, SHALL USE THEIR REASONABLE EFFORTS
TO PROCURE WITHIN 36 HOURS THEREAFTER ONE OR MORE OF THE OTHER UNDERWRITERS, OR
ANY OTHERS, TO PURCHASE FROM THE COMPANY SUCH AMOUNTS AS MAY BE AGREED UPON AND
UPON THE TERMS SET FORTH HEREIN, THE CLOSING UNITS, WHICH THE DEFAULTING
UNDERWRITER OR UNDERWRITERS FAILED TO PURCHASE. IF DURING SUCH 36 HOURS THE
REPRESENTATIVE SHALL NOT HAVE PROCURED SUCH OTHER UNDERWRITERS, OR ANY OTHERS,
TO PURCHASE THE CLOSING UNITS, AGREED TO BE PURCHASED BY THE DEFAULTING
UNDERWRITER OR UNDERWRITERS, THEN (A) IF THE AGGREGATE NUMBER OF CLOSING UNITS
WITH RESPECT TO WHICH SUCH DEFAULT SHALL OCCUR DOES NOT EXCEED 10% OF THE
CLOSING UNITS COVERED HEREBY, THE OTHER UNDERWRITERS SHALL BE OBLIGATED,
SEVERALLY, IN PROPORTION TO THE RESPECTIVE NUMBERS OF CLOSING UNITS, WHICH THEY
ARE OBLIGATED TO PURCHASE HEREUNDER, TO PURCHASE THE CLOSING UNITS, WHICH SUCH
DEFAULTING UNDERWRITER OR UNDERWRITERS FAILED TO PURCHASE, OR (B) IF THE
AGGREGATE NUMBER OF CLOSING UNITS WITH RESPECT TO WHICH SUCH DEFAULT SHALL OCCUR
EXCEEDS 10% OF THE CLOSING UNITS COVERED HEREBY, THE COMPANY OR THE
REPRESENTATIVE WILL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT WITHOUT LIABILITY
ON THE PART OF THE NON-DEFAULTING UNDERWRITERS OR OF THE COMPANY EXCEPT TO THE
EXTENT PROVIDED IN ARTICLE VI HEREOF. IN THE EVENT OF A DEFAULT BY ANY
UNDERWRITER OR UNDERWRITERS, AS SET FORTH IN THIS ARTICLE V, THE APPLICABLE
CLOSING DATE MAY BE POSTPONED FOR SUCH PERIOD, NOT EXCEEDING SEVEN DAYS, AS THE
REPRESENTATIVE, OR IF THE REPRESENTATIVE IS THE DEFAULTING UNDERWRITER, THE
NON-DEFAULTING UNDERWRITERS, MAY DETERMINE IN ORDER THAT THE REQUIRED CHANGES IN
THE PROSPECTUS OR IN ANY OTHER DOCUMENTS OR ARRANGEMENTS MAY BE EFFECTED. THE
TERM “UNDERWRITER” INCLUDES ANY PERSON SUBSTITUTED FOR A DEFAULTING UNDERWRITER.
ANY ACTION TAKEN UNDER THIS SECTION SHALL NOT RELIEVE ANY DEFAULTING UNDERWRITER
FROM LIABILITY IN RESPECT OF ANY DEFAULT OF SUCH UNDERWRITER UNDER THIS
AGREEMENT.

 

  31

   



 

ARTICLE VI.

INDEMNIFICATION

 

6.1            Indemnification of the Underwriters. Subject to the conditions
set forth below, the Company agrees to indemnify and hold harmless the
Underwriters, and each dealer selected by each Underwriter that participates in
the offer and sale of the Securities (each a “Selected Dealer”) and each of
their respective directors, officers and employees and each Person, if any, who
controls such Underwriter or any Selected Dealer (“Controlling Person”) within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any and all loss, liability, claim, damage and expense whatsoever
(including but not limited to any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever, whether arising out of any
action between such Underwriter and the Company or between such Underwriter and
any third party or otherwise) to which they or any of them may become subject
under the Securities Act, the Exchange Act or any other statute or at common law
or otherwise or under the laws of foreign countries, arising out of or based
upon any untrue statement or alleged untrue statement of a material fact
contained in (i) the Preliminary Prospectus, if any, the Registration Statement
or the Prospectus (as from time to time each may be amended and supplemented);
(ii) any materials or information provided to investors and/or Underwriters by,
or with the approval of, the Company in connection with the marketing of the
offering of the Securities, including any “road show” or investor presentations
made to investors by the Company (whether in person or electronically); or (iii)
any application or other document or written communication (in this Article VI,
collectively called “application”) executed by the Company or based upon written
information furnished by the Company in any jurisdiction in order to qualify the
Securities under the securities laws thereof or filed with the Commission, any
state securities commission or agency, Trading Market or any securities
exchange; or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, unless
such statement or omission was made in reliance upon and in conformity with
written information furnished to the Company with respect to the applicable
Underwriter by or on behalf of such Underwriter expressly for use in the
Preliminary Prospectus, if any, the Registration Statement or Prospectus, or any
amendment or supplement thereto, or in any application, as the case may be. With
respect to any untrue statement or omission or alleged untrue statement or
omission made in the Preliminary Prospectus, if any, the indemnity agreement
contained in this Section 6.1 shall not inure to the benefit of an Underwriter
to the extent that any loss, liability, claim, damage or expense of such
Underwriter results from the fact that a copy of the Prospectus was not given or
sent to the Person asserting any such loss, liability, claim or damage at or
prior to the written confirmation of sale of the Securities to such Person as
required by the Securities Act and the rules and regulations thereunder, and if
the untrue statement or omission has been corrected in the Prospectus, unless
such failure to deliver the Prospectus was a result of non-compliance by the
Company with its obligations under this Agreement. The Company agrees promptly
to notify each Underwriter of the commencement of any litigation or proceedings
against the Company or any of its officers, directors or Controlling Persons in
connection with the issue and sale of the Securities or in connection with the
Registration Statement or Prospectus.

 



  32

   



  

6.2            Procedure. If any action is brought against an Underwriter, a
Selected Dealer or a Controlling Person in respect of which indemnity may be
sought against the Company pursuant to Section 6.1, such Underwriter, such
Selected Dealer or Controlling Person, as the case may be, shall promptly notify
the Company in writing of the institution of such action and the Company shall
assume the defense of such action, including the employment and fees of counsel
(subject to the reasonable approval of such Underwriter or such Selected Dealer,
as the case may be) and payment of actual expenses. Such Underwriter, such
Selected Dealer or Controlling Person shall have the right to employ its or
their own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of such Underwriter, such Selected Dealer or Controlling
Person unless (i) the employment of such counsel at the expense of the Company
shall have been authorized in writing by the Company in connection with the
defense of such action, or (ii) the Company shall not have employed counsel to
have charge of the defense of such action, or (iii) such indemnified party or
parties shall have reasonably concluded that there may be defenses available to
it or them which are different from or additional to those available to the
Company (in which case the Company shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events the reasonable fees and expenses of not more than one additional
firm of attorneys selected by such Underwriter (in addition to local counsel),
Selected Dealer and/or Controlling Person shall be borne by the Company.
Notwithstanding anything to the contrary contained herein, if any Underwriter,
Selected Dealer or Controlling Person shall assume the defense of such action as
provided above, the Company shall have the right to approve the terms of any
settlement of such action which approval shall not be unreasonably withheld.

 

6.3            Indemnification of the Company. Each Underwriter severally and
not jointly agrees to indemnify and hold harmless the Company, its directors,
officers and employees and agents who control the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all loss, liability, claim, damage and expense described in the foregoing
indemnity from the Company to such Underwriter, as incurred, but only with
respect to untrue statements or omissions, or alleged untrue statements or
omissions made in the Preliminary Prospectus, if any, the Registration Statement
or Prospectus or any amendment or supplement thereto or in any application, in
reliance upon, and in strict conformity with, written information furnished to
the Company with respect to such Underwriter by or on behalf of such Underwriter
expressly for use in the Preliminary Prospectus, if any, the Registration
Statement or Prospectus or any amendment or supplement thereto or in any such
application. In case any action shall be brought against the Company or any
other Person so indemnified based on the Preliminary Prospectus, if any, the
Registration Statement or Prospectus or any amendment or supplement thereto or
any application, and in respect of which indemnity may be sought against such
Underwriter, such Underwriter shall have the rights and duties given to the
Company, and the Company and each other Person so indemnified shall have the
rights and duties given to such Underwriter by the provisions of this Article
VI. Notwithstanding the provisions of this Section 6.3, no Underwriter shall be
required to indemnify the Company for any amount in excess of the underwriting
discounts and commissions applicable to the Securities purchased by such
Underwriter. The Underwriters' obligations in this Section 6.3 to indemnify the
Company are several in proportion to their respective underwriting obligations
and not joint.

 

  33

   



 

6.4            Contribution.

 

(a)      Contribution Rights. In order to provide for just and equitable
contribution under the Securities Act in any case in which (i) any Person
entitled to indemnification under this Article VI makes a claim for
indemnification pursuant hereto but it is judicially determined (by the entry of
a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Article VI provides for indemnification in such case, or (ii)
contribution under the Securities Act, the Exchange Act or otherwise may be
required on the part of any such Person in circumstances for which
indemnification is provided under this Article VI, then, and in each such case,
the Company and each Underwriter, severally and not jointly, shall contribute to
the aggregate losses, liabilities, claims, damages and expenses of the nature
contemplated by said indemnity agreement incurred by the Company and such
Underwriter, as incurred, in such proportions that such Underwriter is
responsible for that portion represented by the percentage that the underwriting
discount appearing on the cover page of the Prospectus bears to the initial
offering price appearing thereon and the Company is responsible for the balance;
provided, that, no Person guilty of a fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section, each director, officer and
employee of such Underwriter or the Company, as applicable, and each Person, if
any, who controls such Underwriter or the Company, as applicable, within the
meaning of Section 15 of the Securities Act shall have the same rights to
contribution as such Underwriter or the Company, as applicable. Notwithstanding
the provisions of this Section 6.4, no Underwriter shall be required to
contribute any amount in excess of the underwriting discounts and commissions
applicable to the Securities purchased by such Underwriter. The Underwriters'
obligations in this Section 6.4 to contribute are several in proportion to their
respective underwriting obligations and not joint.

 

(b)      Contribution Procedure. Within fifteen days after receipt by any party
to this Agreement (or its representative) of notice of the commencement of any
action, suit or proceeding, such party will, if a claim for contribution in
respect thereof is to be made against another party (“contributing party”),
notify the contributing party of the commencement thereof, but the failure to so
notify the contributing party will not relieve it from any liability which it
may have to any other party other than for contribution hereunder. In case any
such action, suit or proceeding is brought against any party, and such party
notifies a contributing party or its representative of the commencement thereof
within the aforesaid fifteen days, the contributing party will be entitled to
participate therein with the notifying party and any other contributing party
similarly notified. Any such contributing party shall not be liable to any party
seeking contribution on account of any settlement of any claim, action or
proceeding affected by such party seeking contribution without the written
consent of such contributing party. The contribution provisions contained in
this Section 6.4 are intended to supersede, to the extent permitted by law, any
right to contribution under the Securities Act, the Exchange Act or otherwise
available.

 

  34

   



 

ARTICLE VII.

MISCELLANEOUS

7.1            Termination.

 

(a)      Termination Right. The Representative shall have the right to terminate
this Agreement at any time prior to any Closing Date, (i) if any domestic or
international event or act or occurrence has materially disrupted, or in its
reasonable opinion will in the immediate future materially disrupt, general
securities markets in the United States; or (ii) if trading on any Trading
Market shall have been suspended or materially limited, or minimum or maximum
prices for trading shall have been fixed, or maximum ranges for prices for
securities shall have been required by FINRA or by order of the Commission or
any other government authority having jurisdiction, or (iii) if the United
States shall have become involved in a new war or an increase in major
hostilities and such event or occurrence makes it impractical or inadvisable, in
the reasonable opinion of the Representative to proceed with the offering, or
(iv) if a banking moratorium has been declared by a New York State or federal
authority, or (v) if a moratorium on foreign exchange trading has been declared
which materially adversely impacts the United States securities markets, or
(vi) if the Company shall have sustained a material loss by fire, flood,
accident, hurricane, earthquake, theft, sabotage or other calamity or malicious
act which, whether or not such loss shall have been insured, will, in the
Representative’s reasonable opinion, make it inadvisable to proceed with the
delivery of the Securities, or (vii) if the Company is in material breach of any
of its representations, warranties or covenants hereunder, or (viii) if the
Representative shall have become aware after the date hereof of such a material
adverse change in the conditions or prospects of the Company, or such adverse
material change in general market conditions as in the Representative’s judgment
would make it impracticable to proceed with the offering, sale and/or delivery
of the Securities or to enforce contracts made by the Underwriters for the sale
of the Securities.

 

(b)      Expenses. In the event this Agreement shall be terminated pursuant to
Section 7.1(a), within the time specified herein or any extensions thereof
pursuant to the terms herein, the Company shall be obligated to pay to the
Representative its actual and accountable out of pocket expenses related to the
transactions contemplated herein then due and payable up to $25,000 (provided,
however, that such expense cap in no way limits or impairs the indemnification
and contribution provisions of this Agreement).

 

(c)      Indemnification. Notwithstanding any contrary provision contained in
this Agreement, any election hereunder or any termination of this Agreement, and
whether or not this Agreement is otherwise carried out, the provisions of
Article VI shall not be in any way effected by such election or termination or
failure to carry out the terms of this Agreement or any part hereof.

 

7.2              Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, the Preliminary Prospectus, the Prospectus and
any Prospectus Supplement, contain the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. Notwithstanding anything herein to the contrary, the Engagement
Agreement, dated March 9, 2018, as amended (“Engagement Agreement”), by and
between the Company and Maxim Group LLC, shall continue to be effective and the
terms therein, including, without limitation, Section 14 with respect to any
future offerings, shall continue to survive and be enforceable by the
Representative in accordance with its terms, provided that, in the event of a
conflict between the terms of the Engagement Agreement and this Agreement, the
terms of this Agreement shall prevail.

 



  35

   



  

7.3            Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or e-mail attachment at the email address set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (New York City time) on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
e-mail attachment at the e-mail address as set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth on the signature pages attached hereto.

 

7.4            Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Representative. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

7.5            Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

7.6            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.

 

7.7            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action, suit or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Article VI, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

  36

   



 

7.8            Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities.

 

7.9            Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

7.10         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

7.11          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Underwriters and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

7.12          Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 



  37

   



 

 

7.13         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

7.14          WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, THE PARTIES
EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVE FOREVER
ANY RIGHT TO TRIAL BY JURY.

 

(Signature Pages Follow)

 

  38

   



 

If the foregoing correctly sets forth the understanding between the Underwriters
and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement among the
Company and the several Underwriters in accordance with its terms.

 



 

Very truly yours,

 

AIRBORNE WIRELESS NETWORK

        By: /s/ Michael J. Warren

 

 

Name: Michael J. Warren       Title: Chief Executive Officer   Address for
Notice:      



 

Copy to:

 

Accepted on the date first above written.

MAXIM GROUP LLC

As the Representative of the several

Underwriters listed on Schedule I

By: Maxim Group LLC

 

By: _/s/ Clifford A. Teller____________________________

 

Name: Clifford A. Teller

Title: Executive Managing Director, Investment Banking

 

Address for Notice:

 

405 Lexington Avenue

New York, NY 10174

Facsimile: (212) 895-3783

Attention: Clifford A. Teller

 

Copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Facsimile: (212) 370-7889
Attention: Barry I. Grossman

 

  39

   

 

SCHEDULE I

 

Schedule of Underwriters

 

Underwriters Closing Shares Series 1 Closing Warrants Series 2 Closing Warrants
Series 1 Closing Warrants Closing Purchase Price

 

 

 

Total

 

 

 

 

 

 

 

 

 



 

   



 

EXHIBIT A

 

FORM OF LOCK-UP AGREEMENT

 

[attached hereto]

 

 

 

 

 

 

 

 

 

 

 



 

   



 

EXHIBIT B

 

FORM OF WARRANT AGREEMENT

 

[attached hereto]

 

 

 

 

 

 

 

 

 

  2

   



 

EXHIBIT C

 

OFFICER’S CERTIFICATE

 

[attached hereto]

 

 

 

 

 

 

 

 

 

 

 



  3

   



 

EXHIBIT D

 

SECRETARY’S CERTIFICATE

 

[attached hereto]

 

 

 

 

 

 

 

 

 

 



  4



 